DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 13 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2019 and August 17, 2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 9 and 12 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trebouet (U. S. Patent Publication No. 2016/0101735 A1).
Regarding independent claim 1, Trebouet teaches a module (cleaning device, 1; Fig. 1) for cleaning an optical element (camera, 2) or an optical element protection device to equip a motor vehicle (Paragraph [0002]), said optical element (2) or said protection device  having a surface of revolution (lens, 8), the cleaning module comprising at least one ring (cleaning head, 4) having at least one circular arc shape part (Annotated Fig. 2) configured to surround the surface of revolution (8) of the optical element (2) or of the protection device, and at least one cleaning structure (end face, 18).  

    PNG
    media_image1.png
    373
    466
    media_image1.png
    Greyscale

Regarding claim 2, Trebouet teaches the cleaning module (cleaning device, 1; Fig. 1) wherein  the cleaning structure (18) includes at least one fluid spraying nozzle (spray nozzles, 20; Paragraph [0032]) configured to spray a cleaning fluid onto the surface of revolution (8; Paragraph [0032]).  
Regarding claim 3, Trebouet teaches the cleaning module (cleaning device, 1; Fig. 1) wherein the ring (4) includes said at least one fluid spraying nozzle (20).  
 	Regarding claim 5, Trebouet teaches the cleaning module (cleaning device, 1; Fig. 1)  wherein  the ring (4) is configured to be mobile with a relative movement in translation along an axis of revolution (Annotated Fig. 1) of the ring (4) with respect to the optical element (8) or to the protection device so as to drive movement of the cleaning structure (18) along the surface of revolution (8).  
Regarding claim 6, Trebouet teaches a driving assistance system for motor vehicles (Paragraph [0001]), comprising: at least one optical element (camera, 2); 2Application No.: Not Yet AssignedDocket No.: 17102-465001 at least one surface of revolution (8) about a first axis of revolution (Annotated Fig. 2), said surface of revolution (8) being part of a protection device (objective, 7) and being configured to be arranged around said at least one optical element or said surface of revolution (8) that is part of the optical element (2); an associated cleaning module (1) according to claim l , including a ring (4) and at least one actuator (drive means, 6) configured to generate relative movement in translation between the surface of revolution (8) and the ring  (4) of the cleaning module (1)  along a second axis of revolution of the ring (4; Annotated Fig. 2).  

    PNG
    media_image2.png
    230
    604
    media_image2.png
    Greyscale

Regarding claim 7, Trebouet teaches the driving assistance system wherein  the surface of revolution  (8) and the ring (4) of the cleaning module (1)  have complementary general shapes (Fig. 4).  
Regarding claim 8, Trebouet teaches the driving assistance system wherein  the first axis of revolution (Annotated Fig. 1) of the protection device or of the optical element (2) and the second axis of revolution  (Annotated Fig. 1) of the ring (4) of the cleaning module (1) coincide.  
Regarding claim 9, Trebouet teaches the driving assistance system wherein  the protection device or the optical element (2) are configured to be fixedly mounted on the motor vehicle and the ring is configured to be mounted mobile relative to the protection device  or to the optical element (2; Paragraph [0025]).  
Regarding claim 12, Trebouet teaches the driving assistance module further comprising:  an electronic control unit (control module) configured to trigger a process of cleaning the optical element (2) or the optical element protection device (Paragraph [0043]), said cleaning process including: at least one first cleaning step during relative movement between the ring (4) and the surface of revolution (8) along the second axis of revolution of the ring in a first direction (Fig. 5), and a second cleaning step during relative movement between the ring 94)  and the surface of revolution (8) along the second axis of revolution of the ring (4) in a second direction opposite the first direction (Fig. 6).  

    PNG
    media_image3.png
    460
    558
    media_image3.png
    Greyscale

Regarding claim 13, Trebouet teaches the driving assistance system wherein the cleaning structure includes at least one fluid spraying nozzle (20) configured to spray a cleaning fluid onto the surface of revolution (4), and wherein the electronic control unit (control module) is configured to control the at least one fluid spraying nozzle (20) to execute a step of spraying cleaning fluid onto the optical element (2) or the protection device when dirt is detected by the optical element (4; Paragraphs [0043] – [0046]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (U. S. Patent Publication No. 2016/0101735 A1) in view of Phelps et al. (U.S. Patent Publication No. 2014/0196748 A1).
Regarding claim 4, Trebouet teaches the cleaning module as discussed in claim 1.
Trebouet does not teach the cleaning module wherein the cleaning structure includes a wiping structure, the wiping structure including an O-ring.
Phelps, however, teaches the cleaning module (Fig. 8) wherein the cleaning structure (mount ring assembly, 810) includes a wiping structure (wipe band and wipe, 820), the wiping structure (820) including an O-ring (O-ring, 825).

    PNG
    media_image4.png
    578
    510
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to modify the cleaning module of Trebouet to further include a wiping structure including an O-ring, as taught by Phelps, to secure the wiping device, preserve the shape and prevent deformation, thus preserving the life of the wiping member. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Trebouet (U. S. Patent Publication No. 2016/0101735 A1) in view of Phelps et al. (U.S. Patent Publication No. 2014/0196748 A1).
Regarding claim 10, Trebouet teaches the driving assistance system as discussed in claim 6.
Trebouet further teaches wherein  the ring is configured to be mounted on the motor vehicle and the protection device is configured to be mounted mobile relative to the ring (Paragraph [0033]) 
Trebouet does not teach  wherein  the ring is configured to be fixedly mounted on the motor vehicle, however,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Trebouet to further include the ring configured to be fixedly mounted on the motor vehicle since it has been held that the provision of fixing a device, where needed, involves only routine skill in the art.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  U.S. Patent Publication No. 2018/0015907 A1 to Rice  teaches a cleaning module for an optical element having a surface of revolution, at least one ring having a circular arc shape part and at least one cleaning structure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/KATINA N. HENSON/Primary Examiner, Art Unit 3723